Citation Nr: 1412379	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for right knee ligamentous laxity.   

2.  Whether new and material evidence has been received to reopen service connection for left knee ligamentous laxity.  

3.  Entitlement to service connection for a systemic disorder claimed as fibromyalgia, a systemic autoimmunity disorder, a spinal disorder to include spinal stenosis and osteophyte formation, a muscle disorder to include muscular hypertrophy, a joint disorder to include arthralgia, arthritis, bilateral hip ligament laxity, bilateral knee synovitis and tenosynovitis, a gastrointestinal disorder to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and hemorrhoids, tinnitus, sleep apnea and a skin disorder, claimed as secondary to the service-connected disabilities.  

4.  Entitlement to service connection for recurrent sinus disorder to include allergic sinusitis and allergies.  

5.  Entitlement to service connection for a gallbladder disorder to include gallstones and gallbladder excision residuals, claimed as secondary to the service-connected disabilities.  

6.  Entitlement to service connection for a recurrent disability manifested by calcium pyrophosphate dehydrate crystal deposition (CPPD), claimed as secondary to the service-connected disabilities.   

7.  Entitlement to service connection for high cholesterol, claimed as secondary to the service-connected disabilities.  

8.  Entitlement to a higher initial disability rating in excess of 0 percent for the period prior to June 21, 2004, and in excess of 10 percent from June 21, 2004 for left (minor) cubital tunnel syndrome.  

9.  Entitlement to a higher initial disability rating in excess of 0 percent for the period prior to June 21, 2004, and in excess of 10 percent from June 21, 2004 for right (major) cubital tunnel syndrome.  

(The issues of whether an April 1993 RO decision denying service connection for an abnormal electrocardiogram, service connection for a heart disorder, and increased disability ratings for Hashimoto's thyroiditis and left (minor) carpal tunnel syndrome are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from July 1988 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO which determined that new and material evidence had not been received to reopen the claims of service connection for right knee ligamentous laxity and left knee ligamentous laxity; recharacterized the service-connected bilateral cubital tunnel syndrome as right (major) cubital tunnel syndrome evaluated as 10 percent disabling and left (minor) cubital tunnel syndrome evaluated as 10 percent disabling, and effectuated the awards as of June 21, 2004; and denied service connection for fibromyalgia, a systemic autoimmunity disorder, arthralgia, erosive arthritis, spinal stenosis, spinal osteophyte formation, muscular hypertrophy, ligamentous laxity of the hips, bilateral knee synovitis and tenosynovitis, left thumb joint pain and stiffness, GERD, IBS, hemorrhoids, sleep apnea, tinnitus, sinusitis, gallbladder removal residuals, a skin disorder, CPPD, and high cholesterol.  

In October 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.  In March 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in endocrinology.  In June 2012, the requested VHA opinion was incorporated into the record.  In July 2012, the Veteran was provided with a copy of the opinion.  In August 2012, the Board requested an addendum to the VHA opinion.  In December 2012, the requested amended VHA opinion was received and incorporated into the record.  

Due to the medical complexity of the case and the numerous disorders for which service connection was claimed, in June 2013, the Board requested opinions from VHA medical experts in rheumatology, orthopedics, gastroenterology, otolaryngology, allergies, and cardiology.  In June 2013 and July 2013, the requested VHA opinions were incorporated into the record.  In September 2013, the Veteran was provided with copies of the VHA opinions.  The Veteran subsequently submitted additional evidence and argument.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for the claimed disorders as reflected on the first page of the instant appeal in accordance with the principles stated in the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of the initial ratings for right cubital tunnel syndrome and left cubital tunnel syndrome are REMANDED to the RO via the AMC in Washington, DC.  


FINDINGS OF FACT

1.  Service connection is currently in effect for schizoaffective disorder, Hashimoto's thyroiditis, right (major) cubital tunnel syndrome, left (minor) cubital tunnel syndrome, right (major) carpal tunnel syndrome, left (minor) carpal tunnel syndrome, and right (major) trigger thumb.  

2.  In August 2001, VA denied service connection for right and left knee ligamentous laxity.  The Veteran was informed in writing of the adverse decision and her appellate rights in September 2001.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

3.  The additional evidence received since the August 2001 rating decision raises a reasonable possibility of substantiating the Veteran's claims for right and left knee ligamentous laxity.  

4.  Fibromyalgia to include neurological, spinal, joint, muscular, gastrointestinal, and skin symptoms, hemorrhoids, tinnitus, and sleep apnea is etiologically related to the service-connected schizoaffective disorder.  

5.  Recurrent allergic sinusitis was initially manifested during active service.  

6.  The Veteran did not sustain gallstones or chronic symptoms of gallstones during active service.  

7.  Symptoms of gallstones were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested 10 years after service in August 2002.  

8.  The Veteran has a current disability of cholecystectomy (gallbladder excision) residuals.  

9.  A gallbladder disorder to include gallstones did not begin during service and is not related to active service.  

10.  Cholecystectomy residuals were not caused by or increased in severity beyond its natural progression by the service-connected disabilities.  
11.  A recurrent disability manifested by CPPD was not shown during active service or at any time thereafter. 

12.  A recurrent disability manifested by CPPD was not caused by or increased in severity beyond its natural progression by the service-connected disabilities.  

13.  An elevated cholesterol level is not a chronic disability for which VA disability benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service connection for right and left knee ligamentous laxity became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence to reopen service connection for right and left knee ligamentous laxity has been received.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, fibromyalgia, to include neurological, spinal, joint, muscular, gastrointestinal, and skin symptoms, hemorrhoids, tinnitus, and sleep apnea, is proximately due to or as the result of the service-connected schizoaffective disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

4.  Resolving reasonable doubt in the Veteran's favor, a recurrent sinus disorder to include allergic sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  

5.  A gallbladder disorder to include gallstones and gallbladder excision residuals was not incurred in active service and may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

6.  A gallbladder disorder to include gallstones and gallbladder excision residuals was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

7.  A recurrent disability manifested by CPPD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  

8.  A recurrent disability manifested by CPPD was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

9.  Service connection for high cholesterol may not be granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013); 61 Fed. Reg. 20440, 20445 (May 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473(2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board reopens the issues of service connection for right and left knee ligamentous laxity, grants service connection for fibromyalgia to include neurological, spinal, joint including bilateral knee disability, muscular, gastrointestinal, and skin symptoms, hemorrhoids, tinnitus, and sleep apnea, and a recurrent sinus disorder to include allergic sinusitis; therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  

The Court has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In addressing the issue of service connection for high cholesterol, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the law and regulations pertaining to what is a disability for VA disability compensation benefit purposes.  As will be shown below, the Board finds that service connection may not be established for high cholesterol.  As no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

In addressing the issues of service connection for a gallbladder disorder and a recurrent disability manifested by CPPD, VA has issued several VCAA notices to the Veteran including an April 2009 notice which informed her of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions she needed to undertake; and how VA would assist her in developing the claims.  The April 2009 VCAA notice was issued to the Veteran prior to the August 2009 rating decision from which the instant appeal arises.  The issues were readjudicated in the January 2011 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  In reference to the October 2011 Board hearing, when conducting a hearing, the Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App.
488, 496-97 (2010); 38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  The hearing transcript indicates that the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103. See Bryant, 23 Vet. App. at 496-97.  

The Board requested VHA opinions in endocrinology, rheumatology, orthopedics, and several other medical specialties. The opinions were incorporated into the record and provided to the Veteran.  The Veteran submitted additional argument after receiving the VHA opinions.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VHA opinions reflect that all relevant records were reviewed and the questions posed were answered.   All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  
Reopening Service Connection for Right and Left Knee Ligamentous Laxity

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2013).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In August 2001, the RO denied service connection for right and left knee ligamentous laxity as the claimed disorders were "neither occurred in nor caused by service."  The Veteran was informed in writing of both the adverse decision and her appellate rights in September 2001.  The Veteran did not submit a NOD with the decision.  New and material evidence pertaining to the issues of service connection for right and left knee disorders was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2001 rating decision; therefore, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  
The evidence upon which the August 2001 rating decision was formulated may be briefly summarized.  The Veteran's service treatment records reflect that she was seen for a right knee strain in March 1989.  The report of a February 2000 VA examination for compensation purposes states that the Veteran complained of right knee instability with history since 1991.  No right knee abnormalities were identified upon examination.  

The additional evidence received since the August 2001 rating decision includes the July 2013 rheumatology VHA opinion which conveys that the Veteran's "many and chronic musculoskeletal complaints including chronic joint and musculoskeletal pain as well as chronic pain with neuropathic features during and following the Veteran's military service are most consistent with a diagnosis of fibromyalgia ... related to ... the Veteran's service-connected schizoaffective disability."  The VHA opinion is of such significance that it raises a reasonable possibility of substantiating the claims for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the claims of entitlement to service connection for right knee and left knee ligamentous laxity are reopened.  

The issues of service connection for right knee and left knee disabilities are discussed and granted below on the merits in conjunction with service connection for fibromyalgia and its systemic manifestations.  

Service Connection for Fibromyalgia

The Veteran asserts that service connection for fibromyalgia is warranted as the claimed disability was incurred as the result of her Hashimoto's thyroiditis and other service-connected disabilities. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for schizoaffective disorder, Hashimoto's thyroiditis, right (major) cubital tunnel syndrome, left (minor) cubital tunnel syndrome, right (major) carpal tunnel syndrome, left (minor) carpal tunnel syndrome, and right (major) trigger thumb.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A November 2001 VA rheumatology evaluation states that the Veteran "has chronic migratory musculoskeletal pain" and "her exam is consistent with fibromyalgia."  A May 2007 VA evaluation indicates that the Veteran complained of back, shoulder, wrist, hip, knee, and ankle pain.  She was noted to have been diagnosed with fibromyalgia in August 2001.  The Veteran was again diagnosed with fibromyalgia.  

The July 2013 rheumatology VHA opinion concluded that "it is as likely as not that the Veteran's fibromyalgia is related to and likely increased in severity beyond its natural progression [due] to the Veteran's service-connected schizoaffective disorder."  The doctor determined that the Veteran's fibromyalgia symptomatology encompassed waking unrefreshed, muscle pain, IBS, fatigue, muscle weakness, abdominal pain/cramps, depression, chest pain, diarrhea, constipation, tinnitus, and numbness/tingling.  He found further that the "many and chronic musculoskeletal complaints, including chronic joint and musculoskeletal pain as well as chronic pain with neuropathic features during and following the Veteran's military service are most consistent with a diagnosis of fibromyalgia."  

Given the July 2013 VHA rheumatology opinion, and in resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for fibromyalgia to include neurological, spinal, joint, muscular, gastrointestinal, and skin symptoms, hemorrhoids, tinnitus, and sleep apnea as secondary to the service-connected schizoaffective disorder.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).  

Service Connection for Recurrent Sinusitis

The Veteran asserts that service connection for recurrent allergic sinusitis is warranted as the claimed disorder was initially manifested during active service.  

The service treatment records reflect treatment for sinusitis.  A May 2002 VA examination for compensation purposes states that the Veteran was diagnosed with chronic allergic sinusitis.  

The July 2013 VHA otolaryngology opinion concludes that "it is as likely as not that the identified sinus disorder originated during active service, is related to the appellant's in-service sinusitis, or is related to and/or permanently increased in severity beyond its natural progression due to the appellant's service-connected disabilities."  Given the July 2013 VHA otolaryngology opinion, and in resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for recurrent allergic sinusitis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  

Service Connection for a Gallbladder Disorder

The Veteran asserts that service connection for gallbladder excision residuals is warranted as the claimed disorder arose secondary to the service-connected Hashimoto's thyroiditis and the medications prescribed for that disability.  

The claimed disorder, a gallbladder disorder to include gallstones, is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and calculi of the gallbladder (gallstones) become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

After a review of all the evidence, the Board initially finds that the weight of the evidence demonstrates that the Veteran did not sustain gallstones or another gallbladder disorder during active service.  The service treatment records make no reference to either gallstones or a gallbladder disorder.  At the October 2011 Board hearing before the undersigned Veterans Law Judge, the Veteran testified that she believed that her "gallbladder illness" was a "manifestation of hypothyroidism."  She did not contend that it arose during active service.  

The Board next finds that symptoms of gallstones were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first objectively manifested some 10 years after service in August 2002.  VA clinical documentation dated in August 2002 states that the Veteran exhibited symptomatic gallstones (cholelithiasis) confirmed by ultrasound study.  A September 2002 VA surgical report indicates that the Veteran underwent a laparoscopic cholecystectomy.  

The Veteran has a currently diagnosed disability of laparoscopic cholecystectomy (gallbladder removal) residuals.  The procedure was necessitated by symptomatic gallstones.  

On the question of nexus of gallstones to service, the Board finds that the weight of the competent evidence demonstrates that the gallstones was not incurred in active service and is not related to such service.  No competent medical professional has attributed the onset of the Veteran's gallstones to active service.  The Veteran does not advance that her gallstones arose in service.  

The Veteran asserts that the gallstones arose secondary to the service-connected Hashimoto's thyroiditis.  In a June 2009 written statement, the Veteran advanced that her gallstones were etiologically related to her service-connected thyroid disorder.  She supported her contentions with citation to Werner & Ingbar's The Thyroid: A Fundamental & Clinical Text.  The medical reference indicates that hypothyroidism may result in a higher incident of gallstones.  At the October 2011 Board hearing, the Veteran testified that her gallstones may have been related to her service-connected Hashimoto's thyroiditis.  

The medical opinion evidence of record also weighs against a finding of any relationship between the current gallbladder excision residuals and the service-connected disabilities.  The May 2012 VHA opinion was that "it is less likely than not that need for a cholecystectomy is due to hypothyroidism."  The VHA physician clarified that the cited medical text "says nothing at all about incidence of gallbladder disease in patients with treated hypothyroidism" and he was "unaware of literature that supports a relationship between treated hypothyroidism and/or autoimmune thyroid disease and significant increase in incidence of gallbladder/biliary tract disease, so I would conclude it unlikely that her service-connected hypothyroidism and autoimmune thyroid disease has any relationship to biliary tract problems in the past or currently."  

The Veteran has acknowledged that she was not diagnosed with or treated for hypertension during active service.  To the extent that the Veteran asserts that her gallbladder disorder is related to her service-connected Hashimoto's thyroiditis, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case given that gallstones were not shown in service, there were no chronic symptoms of gallstones in service or for years after service, gallstones were first diagnosed years after service, and a medical professional has expressly negated a relationship between the gallstones and the service-connected disabilities.  The Veteran has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the etiology of her gallbladder disorder under the facts in this case.  The onset of gallstones, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies, so is too complex to be addressed by a layperson.  The relationship between gallstones and its causes is the subject of extensive research by medical professionals, as it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377.  

In this case, gallstones were not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post-service symptoms of hypertension.  No relationship between the gallstones and the service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed cholecystectomy residuals were not incurred in or related to either active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for a gallbladder disorder to include gallstones and gallbladder excision residuals, including as both a presumptive disease and as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Recurrent Disability Manifested by CPPD 

The Veteran asserts that service connection for CPPD is warranted as a 

manifestation of the service-connected Hashimoto's thyroiditis.  

The record is devoid of any evidence of the claimed disorder.  The July 2013 Rheumatology VHA opinion notes that the record had been exhaustively reviewed.  The physician specifically determined that "though thyroid disease has been one of the conditions associated with CPPD arthropathy, there is no convincing evidence to support that the Veteran has a diagnosis of CPPD arthropathy," "chondrocalcinosis on radiographic studies of the peripheral joints or any periarticular calcific deposits," or "osteophytes characteristic of CPPD arthropathy."  

The record is devoid of evidence that CPPD or an associated disorder has been identified at any point during active service or thereafter.  The Rheumatology VHA opinion confirms that there is no objective evidence of the claimed disorder.  The Veteran has not identified any objective evidence of the claimed disorder.  Indeed, the claim of service connection for CPPD is based wholly upon the Veteran's lay testimony and statements; however, the Veteran is not competent to offer an opinion concerning the diagnosis of CPPD.  She has not offered any medical qualifications.  The question of the diagnosis of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive research by medical professionals.  See Jandreau. 

CPPD has not objectively shown during active service or at any time thereafter.  Accordingly, service connection for the claimed disability is not warranted.   

Service Connection for High Cholesterol 

The Veteran asserts that service connection for high cholesterol is warranted as a manifestation of the service-connected Hashimoto's thyroiditis.  

VA clinical documentation dated in 2009 notes that the Veteran was diagnosed with hyperlipidemia (high cholesterol).  The clinical record does not reflect and the Veteran has not advanced that her elevated cholesterol level is a symptom of a specific disability.  An elevated cholesterol level alone represents a laboratory finding.  It is not a recurrent disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, as a matter of law, service connection for high cholesterol must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for both right knee ligamentous laxity and left knee ligamentous laxity is reopened.  Service connection for fibromyalgia to include neurological, spinal, joint, muscular, gastrointestinal, and skin symptoms, hemorrhoids, tinnitus, and sleep apnea is granted.  Service connection for recurrent allergic sinusitis is granted.  Service connection for a gallbladder disorder to include gallstones and gallbladder excision residuals is denied.  Service connection for a recurrent disability manifested by CPPD is denied.  Service connection for high cholesterol is denied.  

REMAND

Ratings for Right and Left Cubital Tunnel Syndrome

The report of a July 2009 peripheral nerves examination conducted for VA states that the bilateral cubital tunnel syndrome "has progressed to peripheral neuropathy of upper extremities bilaterally with numbness of all digits" and rendered the Veteran unable to use her arms without pain.  The July 2013 Rheumatology VHA opinion concludes that the "many and chronic musculoskeletal complaints, including chronic joint and musculoskeletal pain as well as chronic pain with neuropathic features during and following the Veteran's military service are most consistent with a diagnosis of fibromyalgia."  Given such clinical findings and the Board's grant above of service connection for fibromyalgia, the Board observes that the evaluation of Veteran's significant right and left cubital tunnel syndrome is inextricably intertwined with the evaluation of the now service-connected fibromyalgia.  See Harris, 1 Vet. App. 180 (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also 38 C.F.R. § 4.14 (2013).  Accordingly, the issues of initial ratings for right cubital tunnel syndrome and left cubital tunnel syndrome are REMANDED for the following action:

Readjudicate the issues of an initial compensable rating for the period prior to June 21, 2004 and a rating in excess of 10 percent for right (major) cubital tunnel syndrome and an initial compensable rating for the period prior to June 21, 2004 and a rating in excess of 10 percent for left (minor) cubital tunnel syndrome.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


